DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 11, and 20 and canceled claims 2 and 12 in the amendment filed on 06/17/2022.
The claims 1, 3-11, and 13-20 are pending.

Response to Arguments
Applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive.
A.	Applicant argue that the cited prior art does not disclose applying, by the device, the network policy to a traffic flow in the SD-WAN between an endpoint and the articular microservice of the cloud-native application by preventing the endpoint from accessing the particular microservice.
In reply, the examiner respectfully disagrees.

Chunduru Venkat discloses generating a network policy for enforcement across multiple sites of the customer network., wherein network policy can be firewall policy, SD-WAN policy implemented by network devices 120 (paragraph 0011; 0017; 0060-0062). Enforcing a network/access/security policy include denying access to the application/service (paragraph 0023; 0040). Therefore, Chunduru Venkat discloses the argued claim limitations.


B.	Applicant argue that the cited prior art does not disclose contextual data provided from a cloud-native application that identifies microservices of the cloud-native application.
In reply, the examiner respectfully disagrees.

Chunduru Venkat discloses predefined configuration elements include customer-neutral objects to identify applications, wherein the predefined configuration elements are associated with applications used on a customer network (paragraph 0020-0024; 0037-0042 0057). Accordingly, the cited prior art discloses the argued claim limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduru Venkata et al (US Publication No. 2019/0394286 A1) in view of Schubert et al (US Publication No. 2021/0204091 A1).
With respect to claim 1, Chunduru teaches a method comprising: receiving, at a device of a software-defined wide area network (SD-WAN) and from a cloud-native application, contextual data for the cloud-native application that identifies microservices of the cloud-native application (paragraph 0020-0024; 0037-0042 disclose customer portal 140 including network device accessing descriptive information for predefined configuration elements and/or micro-service templates that include combinations of predefined configuration elements); translating, by the device, the contextual data for the cloud-native application into a network policy for traffic in the SD-WAN associated with the cloud-native application (paragraph 0020-0024; 0037-0042 disclose converting, based on the descriptive information, the vendor-agnostic micro-service template into a vendor-specific micro-service template for the customer to generate a network policy for enforcement across multiple sites of the customer network), wherein the network policy comprises an access policy for the particular microservice (paragraph 0011; 0060-0062); and applying, by the device, the network policy to a traffic flow in the SD-WAN between an endpoint and the articular microservice of the cloud-native application by preventing the endpoint from accessing the particular microservice (paragraph 0011; 0060-0062).
Chunduru discloses the claimed subject matter as discussed above except receiving contextual data using a data plane or control plane of a SD-WAN fabric of the SD-WAN.
However, Schubert teaches receiving contextual data using a data plane or control plane of a SD-WAN fabric of the SD-WAN (paragraph 0037; 0104 disclose an SD WAN intermediary device receiving context for the microservices of the SD WAN network) in order to generate service graph for the microservices (Abstract). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to generate service graph for the microservices.

With respect to claim 3, Chunduru teaches wherein the access policy for the particular microservice specifies a user group to which the endpoint belongs (paragraph 0011; 0021; 0026).

With respect to claim 4, Chunduru teaches wherein translating the contextual data for the cloud-native application into the network policy for traffic in the SD-WAN associated with the cloud-native application comprises: selecting one or more SD-WAN services to be applied to traffic in the SD-WAN associated with the particular microservice (paragraph 0020-0024; 0037-0042; 0060-0062).

With respect to claim 5, Chunduru teaches wherein the one or more SD-WAN services comprise at least one of: a path visibility service, a Transport Control Protocol (TCP) optimization service, a Forward Error Control (FEC) service, a packet duplication service, or a firewall service (paragraph 0013; 0039; 0058).

With respect to claim 6, Chunduru teaches wherein the contextual data specifies network requirements for the particular microservice (paragraph 0021; 0059).

With respect to claim 7, Chunduru discloses the claimed subject matter as discussed above except wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: extracting the contextual data from a Hypertext Transfer Protocol (HTTP) header of traffic sent by the cloud-native application.
However, Schubert teaches wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: extracting the contextual data from a Hypertext Transfer Protocol (HTTP) header of traffic sent by the cloud-native application (paragraph 0122 disclose determining context from one or more headers of HTTP layer call from end point) in order to obtain parameters from calls (paragraph 0122). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to obtain parameters from calls.

With respect to claim 8, Chunduru discloses the claimed subject matter as discussed above except wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: receiving the contextual data via an application programming interface (API).
However, Schubert teaches wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: receiving the contextual data via an application programming interface (API) (paragraph 0091; 0109 disclose API calls between one or more microservices 575 and/or one or more endpoints 640 to determine context) in order to obtain parameters from calls (paragraph 0122). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to obtain parameters from calls.

With respect to claim 9, Chunduru teaches wherein the device of the SD-WAN comprises a router (paragraph 0017).

With respect to claim 10, Chunduru discloses the claimed subject matter as discussed above except wherein applying the network policy to a traffic flow in the SD-WAN between the endpoint and the particular microservice of the cloud-native application comprises: selecting a path for the traffic flow in the SD-WAN based on one or more performance characteristics of the path.
However, Schubert teaches wherein applying the network policy to a traffic flow in the SD-WAN between the endpoint and the particular microservice of the cloud-native application comprises: selecting a path for the traffic flow in the SD-WAN based on one or more performance characteristics of the path (paragraph 0079) in order to efficiently provide path selection (paragraph 0079). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru n order to efficiently provide path selection.

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/30/2022